DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 06/14/2022 has been entered.  Claims 1-30 are pending. Claims 1-10, 14-23 and 27-30 are rejected. Claims 11-13 and 24-26 are objected to as being dependent from rejected claims.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
Claims 1-6, 14-19, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2021/0029724 A1) hereinafter “Tsai”.
Regarding claim 1:
Tsai discloses a method of wireless communication performed by a user equipment (UE) (Fig. 4, 482) comprising: 
detecting a collision ([0232]) between a beam failure recovery request (BFRQ) transmission to trigger a beam failure recovery ([0230]-[0231], SCell BFR procedure) for a secondary cell (Fig. 4, 486) and another uplink transmission on an uplink channel ([0233]-[0238], second SCell BFR procedure) of another secondary cell (Fig. 4, 488) of a secondary cell group including the secondary cell; and 
transmitting, on the uplink channel, at least one of the BFRQ transmission or the other uplink transmission based at least in part on a multiplexing rule ([0236]-[0245]).
	Regarding claim 2:
Tsai further discloses wherein the other uplink transmission is an uplink control information or uplink data transmission (Para. [0052]).
	Regarding claim 3:
Tsai further discloses wherein the uplink channel is a physical uplink control channel or a physical uplink shared channel (Para. [0058]).
	Regarding claim 4:
Tsai further discloses wherein the BFRQ transmission is a BFRQ scheduling request (Para. [0052]) or a BFRQ media access control (MAC) control element (CE).
	Regarding claim 5:
Tsai further discloses determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on a type of uplink control information (UCI) with which the BFRQ is to be multiplexed (Para. [0095]-[0100]).
	Regarding claim 6:
Tsai further discloses determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on at least one of: a type of the other uplink transmission ([0076], [0090]-[0095],[0110]), a type of the BFRQ transmission, a delay criterion, a data priority criterion, a cell priority criterion, a characteristic of the secondary cell, or a characteristic of a secondary cell group including the secondary cell.
Regarding claim 14:
Tsai discloses a user equipment (UE) (Fig. 700) for wireless communication, comprising: a memory (Fig. 7, 702); and one or more processors (Fig. 7, 708) coupled to the memory and configured to: detect a collision between a beam failure recovery request (BFRQ) transmission to trigger a beam failure recovery for a secondary cell and another uplink transmission on an uplink channel of another secondary cell of a secondary cell group including the secondary cell; and transmit, on the uplink channel, at least one of the BFRQ transmission or the other uplink transmission based at least in part on multiplexing rule (See rejection of claim 1).
	Regarding claims 15-19:
	Similar claim subject matter to claim 2-6. Rejection of claims 2-6 also apply.
Regarding claims 27-30:
Similar claim subject matter to rejection of claims 1-2. Rejection of claims 1-2 also apply. 

Allowable Subject Matter
Claims 7-13 and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 14-20, and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465